Colt, J.
We are referred to no case where the rule which exempts the master from liability for injuries received through the negligence of a fellow-servant has been held to defeat the plaintiff’s right to recover consequential damages for an injury to his wife. In the opinion of the court the rule is not to be so extended. The implied contract on the part of the servant by which he assumes the risk of the negligence of others, has reference to those direct injuries to which he is exposed in the course of his employment. Those injuries, which are incident to the nature of his employment, he is presumed to have contemplated, and with reference to his exposure to them to have fixed the compensation agreed on. In other respects his relations to his employer remain unchanged. He may insist on the performance of all other duties, whether they are such as are imposed by him or such as arise from independent contracts express or implied.
It is said that the general rule which exempts the master from liability to his servant, has a tendency to insure the safety of the public by increasing his care and fidelity, and that the public policy of the rule is equally applicable here. But if it be conceded that this is the true foundation of the rule, its bearing is too remote to influence the result to which we come in this case.
The plaintiff’s wife was a passenger, and the defendant corporation was bound to discharge the duties which as a passenger carrier it had assumed towards her. The injury she received was *237occasioned by no fault of the plaintiff, who was employed upon the track, for all that appears, at a remote point on the road, and the injury was from a misplaced switch.
The husband has a right to the services of his wife, and is bound to sustain her in sickness and in health. Any injury inflicted on her which diminishes the value of this right, or increases the burden of this duty, is a pecuniary loss to him. It is indemnity for this loss which he here claims. And the fact that he was at the time of the wife’s injury in the employment of the corporation cannot be permitted to defeat his claim.

Exceptions overruled.